Citation Nr: 0922986	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted entitlement to service 
connection for PTSD and established the initial 10 percent 
evaluation that is the subject of the current appeal.


FINDING OF FACT

The Veteran's PTSD is primarily manifested by sleep 
difficulties, depression, anger control problems, and social 
isolation. 


CONCLUSION OF LAW

The criteria for 30 percent initial rating for PTSD are met 
throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  


Due to the nature of this claim regarding the disability 
rating assigned to the Veteran's PTSD symptoms, as this is 
specifically an appeal of the initial rating assigned in 
conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify has been satisfied in respect to 
this claim.

Nonetheless, in March 2006, the AOJ provided additional 
notice to the Veteran of information and evidence necessary 
to substantiate the claim for a higher initial rating.  This 
notice provided the Veteran with the process by which 
disability ratings are determined, explaining that ratings 
are assigned from 0 to 100 percent, based on the rating 
schedule, depending on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  No 
further notice obligation remains. 

VA has also assisted this Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have 
been secured.  The Veteran was medically evaluated in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected PTSD, currently evaluated as 10 percent disabling.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Service connection was established for PTSD by rating 
decision in August 2005 and was evaluated as 10 percent 
disabling under DC 9411.   Under the rating criteria for 
mental disorders, a 10 percent rating is appropriate where it 
is found that occupational and social impairment is due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.130 (2008).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  Id. 

A higher 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.   
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In the present case, the Veteran reports no psychiatric 
admission and no suicidal ideation.  VA treatment record.  He 
is evaluated as having no perceptual disturbances, no gross 
impairment in thought processes or communication, and no 
perceived memory deficit.  VA treatment record, September 
2006 & July 2004.  He exhibits speech of a normal rate and 
tone, affect congruent with his mood, normal judgment, and 
consistent orientation to person, place and time.  Id.  The 
Veteran's demeanor is generally described as being pleasant 
and cooperative during his medical appointments.  See, e.g., 
VA treatment record, November 2005.  

A September 2005 VA mental health physician's note indicates 
that the Veteran had been prescribed medications for anxiety 
and sleep.  The Veteran found these medications to be helpful 
and the physician opined that the Veteran seemed to be slowly 
improving despite his long-standing PTSD diagnosis.  VA 
treatment record, September 2005.  

The Veteran also reports that he prefers not to be around 
people, which is substantiated by the June 2005 VA examiner's 
notation that the Veteran waited in the hallway for his 
appointment rather than in the waiting room with others.  In 
contrast to the overall picture of symptomatology as 
portrayed in the Veteran's medical records, however, during a 
July 2006 local hearing before a Decision Review Officer 
(DRO) the Veteran describes a complete inability to 
concentrate stating that he cannot care for himself or his 
household.  In all, the Board has considered the lay and 
medical evidence of record to obtain a complete and accurate 
representation of the Veteran's total PTSD symptomatology and 
will proceed with a discussion of the proper disability 
rating to be assigned.  

In evaluating psychiatric disabilities, the Board has adopted 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global 
Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  During the 
present appeal, this Veteran has been assigned broadly 
divergent GAF scores of 50, indicating serious symptoms, and 
80, indicating that if symptoms are present, they are 
transient and expectable reactions to stressors.  VA 
examination, June 2005; VA treatment record, October & July 
2004; American Psychiatric Association, Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994)(emphasis 
added). 

Specifically, a score of 41-50 indicates "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers)."  A score of 61 to 70 
indicates "some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships."  A score 
of 71 to 80 indicates that "if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument)" and reflects "no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."  DSM-IV Quick 
Reference, supra.  

At the June 2005 VA examination during which the high GAF 
score of 80 was rendered, the examiner described the 
Veteran's social impairment as being "unable to socialize or 
be around crowd[s] because he is afraid of losing his 
temper."  The examiner directly states that this social 
impairment is due to the Veteran's PTSD.  As such, the Board 
finds the single GAF score of 80 to be largely incompatible 
with the remainder of the evidence, to include the examiner's 
own opinion regarding the relative severity and continuous 
nature of the Veteran's social impairment.  In all, the Board 
assigns greater probative value to the multiple occurrences 
in which a GAF score of 50 was assigned, indicating a more 
serious degree of symptomatology, as the lower score appears 
to be more consistent with the evidence of record, to include 
persistent symptomatology.  See, e.g., VA psychological 
evaluation, October 2004; VA psychosocial assessment, July 
2004.  

The Board also notes that the medical evidence of record 
shows that prior to being diagnosed with PTSD, the Veteran 
was diagnosed with Major Depression, Single Episode, and 
assigned a GAF score of 50.  VA treatment record, January 
2003.  Depression has not been disassociated from the 
Veteran's service-connected PTSD, and, in fact, symptoms of 
depression are parenthetically included in the diagnosis of 
PTSD contained in the June 2005 VA examination report.  Under 
these circumstances, VA is required to resolve any doubt in 
the Veteran's favor and consider his depressive symptoms as 
due to the service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2008).  

Based on the foregoing, the Board finds that the Veteran's 
PTSD symptoms, to include his persistent social impairment, 
most nearly approximate the criteria required for a higher 
initial rating of 30 percent.  Specifically, the Veteran 
demonstrates symptoms of anxiety, depression, and chronic 
sleep impairment of greater than a mild or transient nature.  
38 C.F.R. § 4.130 (2008).  Furthermore, the resolution of 
reasonable doubt in claims for increased ratings requires 
that where doubt arises regarding the degree of a Veteran's 
disability, such doubt must be resolved in the Veteran's 
favor.  38 C.F.R. §§ 4.3, 4.7 (2008).  As such, a higher 
initial evaluation of 30 percent is warranted in this case.  

A rating greater than 30 percent, however, is not warranted 
at any time during the appellate period.  Neither the VA 
exam, nor the medical treatment records demonstrate symptoms 
such as memory impairment, panic attacks more than once per 
week, suicidal ideation, obsessional rituals, or psychotic 
symptoms.  There has been no showing of gross impairment in 
thought or communication, spatial disorientation, neglect of 
personal appearance and hygiene, disorientation to time or 
place, or persistent danger of hurting one's self or others.  
In sum, the level of impairment contemplated by the rating 
schedule for 50, 70, or 100 percent ratings for PTSD is far 
more severe than the symptomatology demonstrated by this 
Veteran.  38 C.F.R. § 4.130 (2008).  As such, the Board finds 
that an initial evaluation of 30 percent, and no higher, is 
warranted. 

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected PTSD has necessitated frequent periods of 
hospitalization or other impairment of a similar degree.  

While the appellant may assert that his disability has 
generally interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


